IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Robert C. Comrie,                              :
                           Petitioner          :
                                               :
      v.                                       :      No. 350 M.D. 2015
                                               :
PA Department of Corrections; and              :
PA Board of Parole and Probation, etc.,        :
                        Respondents            :



                                        ORDER


             NOW, July 25, 2016, upon consideration of petitioner’s

application/petition for reargument, the application is denied.     Petitioner’s

memorandum of law in support of the application/petition for reargument is

stricken. Petitioner’s request for a reduction in the number of copies of said

application to be filed with this Court is granted.



                                               MARY HANNAH LEAVITT,
                                               President Judge